Per Curiam:
These appeals are from the same decree. The questions involved and the assignments of error are alike in each case. We have nothing before us but the record, and that fails to disclose error. The appeal is given by the act of May 9,1889, P. L. 174. The proceeding itself is fully justified by the act of May 29, 1889, P. L. 393. The objection that the old borough of Darby, out of which the new borough of Sharon Hill is carved, in whole or in part, has a funded debt of $27,000, and that there is no adequate method of adjustment of the rights and liabilities of the said borough of Darby and its creditors, is not sustained. This matter is provided for by the first section of the act of June 1, 1887, P. L. 285, and the court *253below has appointed an auditor in conformity to the provisions of the act.
The decree is affirmed upon each appeal, and the appeal dismissed at the costs of the appellants.